Title: Thomas Jefferson to William W. Woodward, 18 April 1810
From: Jefferson, Thomas
To: Woodward, William W.


          
            Sir
             
                     Monticello 
                     Apr. 18. 10.
          
           
		   
		  
		  Your favor of Mar. 30. is recieved, & from the account you give of the size of the 5th vol. of Scott’s bible I would prefer it’s being divided into two volumes in boards. the balance of 1.75 D shall be included in the first remittance I have occasion to make to any other person in Philadelphia, as I have no particular agent there. the
			 books will come safest if put on board some vessel bound to Richmond addressed to the care of Messrs Gibson & Jefferson of that place. there is rarely a week that some vessel is not coming from Philadelphia to Richmond. having now ceased to add to my stock of books, I would not wish to extend my subscription to any other of those mentioned in your letter.
		   Accept the assurance of my respect.
          
            Th:
            Jefferson
        